Exhibit 10.1

EXECUTION COPY

 

 

 

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 16, 2013

among

PLAINS MARKETING, L.P.

and

PLAINS MIDSTREAM CANADA ULC,

as Borrowers,

PLAINS ALL AMERICAN PIPELINE, L.P.,

as Guarantor

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Lender,

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as L/C Issuers

and

The Other Lenders Party Hereto

CITIBANK, N.A. and SOCIÉTÉ GÉNÉRALE,

as Co-Syndication Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

CITIGROUP GLOBAL MARKETS INC. and SOCIÉTÉ GÉNÉRALE,

as

Joint Lead Arrangers and Joint Book Managers

Senior Secured

Hedged Inventory Facility

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of the 16th day of August, 2013, is by and among PLAINS
MARKETING, L.P., a Texas limited partnership (the “Company”), PLAINS MIDSTREAM
CANADA ULC, a British Columbia unlimited liability company (“PMCULC”; and
together with the Company, the “Borrowers” and each, a “Borrower”) BANK OF
AMERICA, N.A., as Administrative Agent and an L/C Issuer, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as an L/C Issuer, and the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Company, Administrative Agent, certain of the L/C Issuers and
certain of the Lenders entered into that certain Third Amended and Restated
Credit Agreement dated as of August 19, 2011, as amended by First Amendment to
Third Amended and Restated Credit Agreement dated June 27, 2012 (as heretofore
amended, the “Original Agreement”) for the purposes and consideration therein
expressed; and

WHEREAS, Société Générale and Citibank, N.A., as Co-Syndication Agents, and
Merrill Lynch, Pierce, Fenner & Smith, Incorporated, Société Générale and
Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Book Managers,
have, at the Company’s request, syndicated and arranged for an extension and
other amendments to the Original Agreement, and pursuant thereto, the Borrowers,
Administrative Agent, L/C Issuers and the Lenders party hereto desire to amend
the Original Agreement for the purposes described herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I. — Definitions and References

§ 1.1. Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement (as set forth in Annex A attached hereto) shall have the same
meanings whenever used in this Amendment.

§ 1.2. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this Amendment shall have the meanings assigned to them in
this § 1.2.

“Amendment” means this Second Amendment to Third Amended and Restated Credit
Agreement.

“Amendment Effective Date” has the meaning specified in § 3.1 of this Amendment.

“Credit Agreement” means the Original Agreement as amended hereby.

 

1



--------------------------------------------------------------------------------

ARTICLE II. — Amendments

§ 2.1. Definitions.

(a) Applicable Rate. The table set forth in the definition of “Applicable Rate”
set forth in Section 1.01 of the Credit Agreement is hereby amended in its
entirety to read as follows:

Applicable Rate

 

Pricing Level

   PAA Debt Ratings
S&P/Moody’s    Commitment
Fee     Eurocurrency Rate Loans,
Letters of Credit and
Canadian BA’s     Base Rate Loans
and Canadian
Prime Rate Loans  

1

   A- / A3 or higher      0.080 %      0.750 %      0.000 % 

2

   BBB+ / Baa1      0.100 %      0.875 %      0.000 % 

3

   BBB / Baa2      0.125 %      1.000 %      0.000 % 

4

   BBB- / Baa3      0.150 %      1.125 %      0.125 % 

5

   BB+ / Ba1 or lower      0.200 %      1.250 %      0.250 % 

(b) Eurocurrency Rate. The definition of “Eurocurrency Rate” set forth in
Section 1.01 of the Original Agreement is hereby amended in its entirety to read
as follows:

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan:

(i) in the case of Eurocurrency Rate Loan denominated in Dollars, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), as published by
Reuters or a successor thereto (or such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) or comparable replacement therefor as requested by the
Company or proposed by the Administrative Agent and, in each case, as approved
by the Administrative Agent and the Company, at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; or (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch (or other Bank of America branch or Affiliate)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 p.m. (London time) two Business
Days prior to the commencement of such Interest Period; and

 

2



--------------------------------------------------------------------------------

(ii) in the case of a Eurocurrency Rate Loan denominated in Canadian Dollars, at
a rate per annum equal to CDOR for a Canadian BA in such amount with a term
equivalent to such Interest Period for such Loan; and

(b) for any interest calculation with respect to (i) a Base Rate Loan or a Swing
Line Loan based on the Eurocurrency Rate denominated in Dollars, on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day and (ii) a Swing Line Loan based on the Eurocurrency Rate denominated in
Canadian Dollars, on any date, the rate per annum equal to CDOR for a Canadian
BA in such amount with a term of one month commencing on that day.

(c) Change in Law. The reference to “United States regulatory authorities” in
clause (y) of the proviso at the end of the definition of “Change in Law” set
forth in Section 1.01 of the Original Agreement is hereby amended to refer
instead to “United States or foreign regulatory authorities”.

(d) Interest Period. The reference to “fourteen days,” in the definition of
“Interest Period” set forth in Section 1.01 of the Original Agreement is hereby
deleted in its entirety.

(e) Maturity Date. The definition of “Maturity Date” set forth in Section 1.01
of the Original Agreement is hereby amended in its entirety to read as follows:

“Maturity Date” means the later of (a) such date that is three years from the
“Amendment Effective Date” (as such term is defined in that certain Second
Amendment to Third Amended and Restated Credit Agreement dated August 16, 2013
amending this Agreement) and (b) if the Maturity Date then in effect is extended
pursuant to Section 2.14, such extended Maturity Date; provided, however, that
if such date does not satisfy clause (a) of the definition of “Business Day,”
the Maturity Date shall be the next preceding Business Day.

§ 2.2. Borrowings. The reference to “fourteen days,” in the proviso in the first
sentence of Section 2.02 of the Original Agreement is hereby deleted.

§ 2.3. Calculation of Interest and Fees. The reference to “and Canadian Prime
Rate Loans” in the first sentence of Section 2.10 of the Original Agreement is
hereby amended to refer instead to “, Canadian Prime Rate Loans and Eurocurrency
Rate Loans denominated in Canadian Dollars”.

§ 2.4. Capital Requirements. The reference to “capital requirements” in the
first sentence of Section 3.04(b) of the Original Agreement is hereby amended to
refer instead to “capital or liquidity requirements”.

 

3



--------------------------------------------------------------------------------

§ 2.5. Use of Proceeds. Section 6.11 of the Original Agreement is hereby amended
by adding the following at the end thereof:

and other general corporate purposes not in violation of any Law applicable to
it and not resulting in a Default or Event of Default.

§ 2.6. Commitments. Schedule 2.01 to the Original Agreement is hereby amended in
its entirety to read as set forth on Schedule 2.01 attached hereto. Each Lender
that did not have a Commitment prior to its execution of this Amendment is
hereby added to the Credit Agreement as a Lender with a Commitment as provided
above.

§ 2.7. Prior Appointment of Wells Fargo Bank, National Association as an L/C
Issuer. Each Borrower hereby acknowledges and agrees that the prior appointment
of Wells Fargo Bank National Association (“Wells Fargo”) as an L/C Issuer, and
the consent of Wells Fargo to such appointment as an L/C Issuer under the Credit
Agreement, is limited to the issuance by Wells Fargo of Letters of Credit at any
time outstanding in an aggregate outstanding amount not to exceed $25,000,000.

§ 2.8. Ratable Committed Loans. In connection herewith, on the Amendment
Effective Date, the Company, Administrative Agent and Lenders shall make
adjustments to the outstanding principal amount of Committed Loans (but not any
interest accrued thereon prior to the Amendment Effective Date), including the
borrowing of additional Committed Loans and/or repayment of outstanding
Committed Loans, plus all applicable accrued interest, fees and expenses, as
shall be necessary to provide for Committed Loans hereunder by each Lender in
the amount of its Applicable Percentage of all Committed Loans as of the
Amendment Effective Date, but in no event shall such adjustment of any
Eurocurrency Rate Loans (i) constitute a payment or prepayment of all or a
portion of any such Eurocurrency Rate Loans or (ii) entitle any Lender to any
reimbursement under Section 3.05 of the Credit Agreement, and each Lender shall
be deemed to have made an assignment of its outstanding Committed Loans under
the Credit Agreement, and assumed outstanding Committed Loans of other Lenders
under the Credit Agreement, as may be necessary to effect the foregoing.

ARTICLE III. — Conditions of Effectiveness

§ 3.1. Amendment Effective Date. This Amendment shall become effective as of the
date first written above (the “Amendment Effective Date”), upon the satisfaction
of the following conditions precedent

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicable, each dated the Amendment
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Amendment Effective Date and in the case of financial
statements, the date or period of such financial statements) and each in form
and substance reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of this Amendment, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower;

(ii) if so requested within three Business Days prior to the Amendment Effective
Date, a Note executed by each Borrower in favor of each requesting Lender;

 

4



--------------------------------------------------------------------------------

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents delivered pursuant to this §3.1 to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party and General Partner is duly
organized or formed, and that each Borrower is validly existing and in good
standing in its jurisdiction of organization, issued by the appropriate
authorities of such jurisdiction;

(v) favorable opinions of (A) Richard McGee, Esq., General Counsel of the
Company and PAA, (B) Fulbright & Jaworski L.L.P., special Texas and New York
counsel to each Borrower and PAA, and (C) Patterson Adams, special Canadian
counsel to PMCULC, addressed to the Administrative Agent and each Lender;

(vi) (A) the audited consolidated balance sheet of PAA and its Subsidiaries for
the fiscal years ended December 31, 2010, December 31, 2011 and December 31,
2012, and the related consolidated statements of income or operations and cash
flows for such fiscal years and partners’ capital of PAA and its Subsidiaries,
including the notes thereto, and (B) the pro forma financial projections and
forecasts of PAA and its Subsidiaries prepared by or at the direction of PAA and
delivered by the Company to the Administrative Agent for the second half of the
fiscal year ending December 31, 2013 and for the fiscal years ending
December 31, 2014 and December 31, 2015;

(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Section 4.02(a), (b) and (d) of the Credit
Agreement have been satisfied (and in the case of said Section 4.02(d), if no
Request for Credit Extension is made on the Amendment Effective Date, then
determined in respect to then Outstanding Amount of Obligations, if any, of each
Borrower), (B) the projections and forecasts described in §3.1(a)(vi)(B) of this
Amendment were prepared in good faith upon assumptions deemed reasonable by PAA
at the time made, (C) that there has been no event or circumstance since
December 31, 2012 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (D) the current
PAA Debt Rating; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent may reasonably require.

(b) All consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of this Amendment and each of the other Loan Documents to which
it is a party shall have been obtained and shall be in full force and effect.

(c) There shall not have occurred during the period from December 31, 2012
through and including the Amendment Effective Date any event or condition that
has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, and there shall be no actions,
suits, investigations, proceedings, claims or disputes

 

5



--------------------------------------------------------------------------------

pending or, to the knowledge of the Company, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against PAA,
any Borrower or any of its Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(d) Any fees due the Arrangers, Administrative Agent or any Lender, including
any arrangement fees, agency fees and upfront fees, and any expenses of the
Arrangers and Administrative Agent, in each case, as agreed in writing by the
Company, required to be paid on or before the Amendment Effective Date shall
have been paid.

(e) The Company shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent to the extent invoiced prior to the
Amendment Effective Date.

For purposes of determining compliance with the conditions specified in this
§3.1, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto and the Administrative Agent hereby agrees to
promptly provide the Company with a copy of any such notice received by the
Administrative Agent.

ARTICLE IV. — Representations and Warranties

§ 4.1. Representations and Warranties of the Company. In order to induce
Administrative Agent, L/C Issuers and Lenders to enter into this Amendment, the
Company represents and warrants to Administrative Agent, L/C Issuers and each
Lender that:

(a) The representations and warranties of (i) the Company (and PMCULC, solely as
to itself) contained in Article V of the Credit Agreement and (ii) each Loan
Party in any other Loan Document are true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement.

(b) No Default has occurred and is continuing.

ARTICLE V. — Miscellaneous

§ 5.1. Ratification of Agreements. The Original Agreement, as hereby amended, is
hereby ratified and confirmed in all respects. The Loan Documents, as they may
be amended or affected by this Amendment, are hereby ratified and confirmed in
all respects by each Borrower and PAA. Any reference to the Original Agreement
in any Loan Document shall be deemed to refer to the Credit Agreement. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
Administrative Agent, any L/C Issuer or any Lender under the Credit Agreement or
any other Loan Document nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.

 

6



--------------------------------------------------------------------------------

§ 5.2. Ratification of PAA Guaranty and Collateral Documents. PAA, by its
signature hereto, represents and warrants that PAA has no defense to the
enforcement of the PAA Guaranty, and that according to its terms the PAA
Guaranty will continue in full force and effect to guaranty each Borrower’s
Obligations and the other amounts described in the PAA Guaranty following
execution of this Amendment. Each Borrower, Administrative Agent, L/C Issuers
and Lenders each acknowledges and agrees that any and all Obligations of such
Borrower are secured indebtedness under, and are secured by, each and every
Collateral Document with respect to the Collateral pledged thereunder by such
Borrower. The Company hereby re-pledges, re-grants and re-assigns a security
interest in and lien on every asset of such Borrower described as Collateral in
any Collateral Document.

§ 5.3. Loan Documents. This Amendment is a Loan Document, and all provisions in
the Credit Agreement pertaining to Loan Documents apply hereto.

§ 5.4. GOVERNING LAW. THIS AMENDMENT THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

§ 5.5. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

§ 5.6. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Intentionally Deleted]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

BORROWERS:   PLAINS MARKETING, L.P.,   as the Company and a Borrower   By:  
PLAINS GP LLC,     its general partner   By:     /s/ Charles Kingswell-Smith    
Charles Kingswell-Smith     Vice President and Treasurer   PLAINS MIDSTREAM
CANADA ULC,   as PMCULC and a Borrower   By:   /s/ Charles Kingswell-Smith    
Charles Kingswell-Smith     Vice President and Treasurer PAA:   PLAINS ALL
AMERICAN PIPELINE, L.P.   By:   PAA GP LLC, its general partner   By:   PLAINS
AAP, L.P., its sole member   By:   PLAINS ALL AMERICAN GP LLC,     its general
partner   By:   /s/ Charles Kingswell-Smith     Charles Kingswell-Smith     Vice
President and Treasurer

 

   S-1    PMLP 2nd Amendment



--------------------------------------------------------------------------------

LENDER PARTIES:   BANK OF AMERICA, N.A.,   Administrative Agent   By:   /s/
Angelo M. Martorana     Name: Angelo M. Martorana     Title: Assistant Vice
President   BANK OF AMERICA, N.A.,


a Lender, Swing Line Lender and an L/C Issuer

  By:   /s/ Adam H. Fey     Name: Adam H. Fey     Title: Director   CITIBANK,
N.A., Lender   By:   /s/ John Miller     Name: John Miller     Title:
Vice-President   SOCIÉTÉ GÉNÉRALE, Lender   By:   /s/ Emmanuel Chesneau    
Name: Emmanuel Chesneau     Title: Managing Director   BNP PARIBAS, Lender   By:
  /s/ Joe Onischuk     Name: Joe Onischuk     Title: Managing Director   By:  
/s/ David Reynolds     Name: David Reynolds     Title: VP

 

   S-2    PMLP 2nd Amendment



--------------------------------------------------------------------------------

DNB BANK ASA, GRAND CAYMAN BRANCH, Lender By:   /s/ Cathleen Buckley   Name:
Cathleen Buckley   Title: Senior Vice President By:   /s/ Kristie Li   Name:
Kristie Li   Title: First Vice President JPMORGAN CHASE BANK, N.A., Lender By:  
/s/ Kenneth J. Fatur   Name: Kenneth J. Fatur   Title: Managing Director MIZUHO
BANK, LTD., Lender By:   /s/ Leon Mo   Name: Leon Mo   Title: Authorized
Signatory WELLS FARGO BANK, NATIONAL ASSOCIATION, Lender and an L/C Issuer By:  
/s/ Jeff Cobb   Name: Jeff Cobb   Title: Vice President BANK OF MONTREAL, Lender
By:   /s/ Gumaro Tijerina   Name: Gumaro Tijerina   Title: Director

 

   S-3    PMLP 2nd Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, Lender By:   /s/ Sreedhar R. Kona   Name: Sreedhar R. Kona  
Title: Vice President CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,
Lender By:   /s/ Trudy Nelson   Name: Trudy Nelson   Title: Managing Director
By:   /s/ Richard Antl   Name: Richard Antl   Title: Director COMPASS BANK,
Lender By:   /s/ Ian Payne   Name: Ian Payne   Title: Vice President MORGAN
STANLEY BANK, N.A., Lender By:   /s/ Kelly Chin   Name: Kelly Chin   Title:
Authorized Signatory ROYAL BANK OF CANADA, Lender By:   /s/ Don J. McKinnerney  
Name: Don J. McKinnerney   Title: Authorized Signatory

 

   S-4    PMLP 2nd Amendment



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION, Lender

By:   /s/ James D. Weinstein   Name: James D. Weinstein   Title: Managing
Director SUNTRUST BANK, Lender By:   /s/ Andrew Johnson   Name: Andrew Johnson  
Title: Director

THE BANK OF NOVA SCOTIA, Lender

By:   /s/ Mark Sparrow   Name: Mark Sparrow   Title: Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. Lender

By:   /s/ Mark Oberreuter   Name: Mark Oberreuter   Title: Vice President UBS
LOAN FINANCE LLC, Lender By:   /s/ Lana Gifas   Name: Lana Gifas   Title:
Director By:   /s/ Joselin Fernandes   Name: Joselin Fernandes   Title:
Associate Director

 

   S-5    PMLP 2nd Amendment



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

Lender

By:

 

/s/ Ming K. Chu

 

Name: Ming K. Chu

 

Title: Vice President

By:   /s/ Virginia Cosenza   Name: Virginia Cosenza   Title: Vice President
FIFTH THIRD BANK, Lender By:   /s/ Byron L. Cooley   Name: Byron L. Cooley  
Title: Executive Director ING CAPITAL LLC, Lender By:   /s/ Cheryl LaBelle  
Name: Cheryl LaBelle   Title: Managing Director PNC BANK, NATIONAL ASSOCIATION,
Lender By:   /s/ Brett R. Schweikle   Name: Brett R. Schweikle   Title: Senior
Vice President REGIONS BANK, Lender By:   /s/ David Valentine   Name: David
Valentine   Title: Vice President

 

   S-6    PMLP 2nd Amendment



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, Lender By:   /s/ Justin M. Alexander   Name:
Justin M. Alexander   Title: Senior Vice President By:   /s/ Joseph Rauhala  
Name: Joseph Rauhala   Title: Principal Officer

 

   S-7    PMLP 2nd Amendment



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender    Commitment      Applicable Percentage*  

Bank of America, N.A.

   $ 66,250,000.00         4.7321428571 % 

Citibank, N.A.

   $ 66,250,000.00         4.7321428571 % 

Société Générale

   $ 66,250,000.00         4.7321428571 % 

BNP Paribas

   $ 66,250,000.00         4.7321428571 % 

DNB Bank ASA, Grand Cayman Branch

   $ 66,250,000.00         4.7321428571 % 

JPMorgan Chase Bank, N.A.

   $ 66,250,000.00         4.7321428571 % 

Mizuho Bank, Ltd.

   $ 66,250,000.00         4.7321428571 % 

Wells Fargo Bank, National Association

   $ 66,250,000.00         4.7321428571 % 

Bank of Montreal

   $ 60,000,000.00         4.2857142857 % 

Barclays Bank PLC

   $ 60,000,000.00         4.2857142857 % 

Canadian Imperial Bank of Commerce, New York Agency

   $ 60,000,000.00         4.2857142857 % 

Compass Bank

   $ 60,000,000.00         4.2857142857 % 

Morgan Stanley Bank, N.A.

   $ 60,000,000.00         4.2857142857 % 

Royal Bank of Canada

   $ 60,000,000.00         4.2857142857 % 

Sumitomo Mitsui Banking Corporation

   $ 60,000,000.00         4.2857142857 % 

SunTrust Bank

   $ 60,000,000.00         4.2857142857 % 

The Bank of Nova Scotia

   $ 60,000,000.00         4.2857142857 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 60,000,000.00         4.2857142857 % 

UBS Loan Finance LLC

   $ 60,000,000.00         4.2857142857 % 

Deutsche Bank AG New York Branch

   $ 35,000,000.00         2.5000000000 % 

Fifth Third Bank

   $ 35,000,000.00         2.5000000000 % 

ING Capital LLC

   $ 35,000,000.00         2.5000000000 % 

PNC Bank, National Association

   $ 35,000,000.00         2.5000000000 % 

Regions Bank

   $ 35,000,000.00         2.5000000000 % 

U.S. Bank National Association

   $ 35,000,000.00         2.5000000000 % 

TOTAL

   $ 1,400,000,000.00         100.0000000000 % 

 

* Rounded to ten decimal places

PMLP 2nd Amendment

 